Citation Nr: 1732047	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  04-29 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1, 1974 to December 10, 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2011, the Board denied service connection for a psychiatric disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  A December 2012 Order granted the parties' joint motion for remand (JMR) and vacated the Board's decision and remanded the matter back to the Board for further action.  

This matter was before the Board in September 2013, December 2013, August 2014, April 2015, July 2016, and March 2017, when the Board remanded the case for additional development.

In November 2016, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records.  VA treatment records from December 1, 2016, 2016, December 2, 2016, and December 21, 2016 indicate that VA Choice Program records from Windmoor Behavioral Hospital from October 3, 2016 to November 2, 2016 and Emergency Room records from December 1, 2016 and December 2, 2016 were scanned into VistA Imaging.  However, the referenced records have not been associated with the claims file.  Additionally, a March 31, 2017 VA treatment record indicated that the Veteran had a follow up appointment scheduled on June 5, 2017.  However, records subsequent to June 2, 2017 have    not been associated with the claims file.  Accordingly, on remand the outstanding VistA Imaging records and any available updated VA medical records should be associated with the record.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In accordance with the March 2017 remand directives, an addendum opinion addressing the Veteran's psychiatric disorders was obtained in April 2017.  However, in rendering the negative nexus opinion the psychologist did not address, as directed, the undated treatment notes in the Veteran's service treatment records indicating that the Veteran seemed depressed and sad all the time.  Additionally, while the psychologist opined that the November 23, 1974 notation of anxiety reaction was likely related to the Veteran's personality disorder, the psychologist did not provide a rationale in support of that conclusion.  Accordingly, on remand an addendum opinion is warranted.   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from June 2, 2017 to present, as well as the VistA Imaging records referenced in the December 1, 2016, 2016, December 2, 2016, and December 21, 2016 VA treatment records and associate them with the claims file.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide a completed release      form with the names and addresses of all medical care providers who have provided mental health treatment.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

3.  After the above is completed to the extent possible, send the file to a VA psychologist, other than the one    who rendered the May 2017 addendum opinion.  If an examination is deemed necessary to respond to the questions provided, one should be scheduled.  

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the psychiatric disorders (other than personality disorder) diagnosed during the course of the claim, to include depressive disorder, unspecified episodic mood disorder, major depressive disorder, anxiety disorder, psychotic disorder, schizophrenia, and psychosis, arose during service or are otherwise related to the Veteran's military service.  

In so opining, the examiner should address the 1) the lay statements by the Veteran and his mother, 2) the undated notes in the Veteran's service treatment records from his custody correctional platoon drill instructor indicating      that the Veteran seemed depressed and sad, and 3) the November 23, 1974 notation of anxiety reaction.  

A rationale for all opinions expressed should be provided.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




